       Case 4:21-cv-00204-AW-MAF Document 6 Filed 07/27/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

HENRY ANTHONY WASHINGTON
BROWN,
      Plaintiff,
v.                                                    Case No. 4:21-cv-204-AW-MAF
LEON COUNTY DETENTION
CENTER,
     Defendant.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      I have considered the magistrate judge’s June 25, 2021 report and

recommendation, ECF No. 5, to which there has been no objection. Having

considered the matter, I now adopt the report and recommendation and incorporate

it into this order. The clerk will enter a judgment that says, “Plaintiff’s complaint is

dismissed (i) as an impermissible shogun pleading, (ii) because it fails to state a

claim, and (iii) because Plaintiff has abandoned the case and failed to comply with

a court order.” The clerk will then close the file.

      SO ORDERED on July 27, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
